 

Exhibit 10.4

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

BR FOX HILLS TIC-1, LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT of BR FOX HILLS TIC-1, LLC, a Delaware
limited liability company (as amended from time to time, the “Agreement”) is
entered into among 23HUNDRED, LLC, a Delaware limited liability company, the
sole member of the Company (the “Member”), and Bluerock Asset Management LLC, a
Delaware limited liability company (“BAM”), as a Special Member (the “Special
Member”).

 

RECITALS

 

A.          The Company was formed as a Delaware limited liability company in
accordance with the Delaware Limited Liability Company Act, as amended from time
to time (the “Act”).

 

B.           The undersigned desire to execute this Agreement to set forth the
terms and conditions under which the management, business, and financial affairs
of the Company will be conducted.

 

C.           Definitions for this Agreement are set forth in Article XI.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, covenants, and conditions herein contained, the receipt and
sufficiency of which are hereby acknowledged, the undersigned parties hereby
covenant and agree as follows:

 

ARTICLE I

PURPOSE AND POWERS OF COMPANY

 

1.01         Purpose. The Company’s business and purpose shall consist solely of
the acquisition, ownership, operation, management, financing and disposition of
an undivided tenant-in-common ownership interest in that certain multi-family
real estate project consisting of 288 apartment units located at 8800 Highway
290 West, Austin, Texas 78736, and to be hereafter commonly known as Fox Hill
Apartments (the “Property”) and such activities as are necessary, incidental or
appropriate in connection therewith.

 

1.02         Powers. The Company shall have all powers of a limited liability
company formed under the Act and not prohibited by the Act or this Agreement;
provided, however, that during the term of that certain loan from the Lender
(defined below) in the approximate amount of $26,705,000.00 (the “Loan”), the
Company will comply with any applicable single purpose requirements of the
Lender set forth in the Loan Documents.

 

 

 

 

1.03        Title to Company Property. All property owned by the Company shall
be owned by the Company as an entity and, insofar as permitted by applicable
law, no Member shall have any ownership interest in any Company property in its
individual name or right, and each Member’s Membership Interest shall be
personal property for all purposes.

 

1.04        Term. This Agreement shall not terminate until the Company is
terminated in accordance with this Agreement.

 

1.05        Registered Office and Registered Agent. The Company’s initial
registered office and initial registered agent shall be as provided in the
Certificate of Formation. The registered office and registered agent may be
changed from time to time by filing the address of the new registered office
and/or the name of the new registered agent pursuant to the Act.

 

1.06        Formation and Authorized Person. The Certificate of Formation has
been filed with the Secretary of State of the State of Delaware in accordance
with and pursuant to the Act. Chris Vohs is hereby designated as an “authorized
person” within the meaning of the Act, and has executed, delivered and filed the
Certificate of Formation of the Company with the Secretary of State of the State
of Delaware, and is hereby authorized to execute, deliver and file any other
certificates (and any amendments and/or restatements thereof) necessary or
desirable for the Company to qualify to do business in any other jurisdiction in
which the Company may wish to conduct business (the “Qualification Papers”). The
execution, delivery and filing of the Qualification Papers by Chris Vohs as an
“authorized person” within the meaning of the Act is hereby approved and
ratified in all respects. Upon the filing of all of Qualification Papers, his
powers as an “authorized person” ceased, and the Member thereupon became the
designated “authorized person” and shall continue as the designated “authorized
person” within the meaning of the Act.

 

ARTICLE II

MEMBERS

 

2.01         Initial Member.

 

(a)          The name, address and initial Membership Interest of the initial
Member is as follows:

 

Name   Membership Interest 23Hundred, LLC   100% c/o Bluerock Real Estate,
L.L.C.     712 Fifth Avenue, 9th Floor     New York, New York 10019    

 

(b)          The Member was admitted to the Company as a member of the Company
upon its execution of a counterpart signature page to this Agreement.

 

2

 

  

2.02         Special Member. Upon the occurrence of any event that causes the
Member to cease to be a member of the Company (other than upon continuation of
the Company without dissolution upon (a) an assignment by the Member of all of
its Membership Interest and the admission of the transferee pursuant to Section
8.01 below, or (b) the resignation of the Member and the admission of an
additional member of the Company pursuant to Section 8.01 below), BAM as the
Special Member shall, without any action of such Person and simultaneously with
the Member ceasing to be a member of the Company, automatically be admitted to
the Company as a member and shall continue the Company without dissolution. No
Special Member may resign from the Company or transfer its rights as Special
Member unless a successor Special Member has been approved in writing by Lender
and has been admitted to the Company as Special Member by executing a
counterpart to this Agreement; provided, however, a Special Member shall
automatically cease to be a member of the Company upon the admission to the
Company of a substitute member. A Special Member shall be a member of the
Company that has no interest in the profits, losses and capital of the Company
and has no right to receive any distributions of Company assets. Pursuant to
Section 18-301 of the Act, a Special Member shall not be required to make any
capital contributions to the Company and shall not receive a Membership Interest
in the Company. A Special Member, in its capacity as Special Member, may not
bind the Company. Except as required by any mandatory provision of the Act, a
Special Member, in its capacity as Special Member, shall have no right to vote
on, approve or otherwise consent to any action by, or matter relating to, the
Company, including, without limitation, the merger, consolidation or conversion
of the Company. In order to implement the admission to the Company of each
Special Member, the Person acting as a Special Member shall execute counterpart
to this Agreement. Prior to admission to the Company as Special Member, no
Person executing this Agreement as a Special Member shall be a member of the
Company.

 

ARTICLE III

MANAGEMENT BY MEMBER

 

3.01         In General. The powers of the Company shall be exercised by, or
under the authority of, the Member. In addition, the business and affairs of the
Company shall be managed under the direction of the Member. Subject to the
limitations set forth in this Agreement, the Member shall be entitled to make
all decisions and take all actions for the Company.

 

3.02         Management by Member. Except as otherwise limited by this
Agreement, the Member shall have the power to do any and all acts necessary,
convenient or incidental to or for the furtherance of the purposes described
herein, including all powers, statutory or otherwise; provided, however, that
the Company may, at its election, appoint one or more officers to exercise its
rights under this Agreement. The Member shall be entitled to make all decisions
and take all actions for the Company, and the Member has the authority to bind
the Company.

 

3.03         Required Approval. Any provision in this Agreement that requires
the approval of the Members, but does not specify the particular percentage
interests or number of Members required for such approval, shall be interpreted
to require the affirmative vote of the Member or Members holding a majority of
the total Membership Interests from time to time, and specifically shall not be
interpreted to require unanimous consent of the Members.

 

3.04         Action By Member. In exercising the voting or other approval rights
as provided herein, the Member may act through meetings and/or written consents.

 

3

 

  

3.05         Authorization. The Company is authorized to acquire an undivided
tenant-in-common interest in the Property and to borrow the Loan, along with
TIC-2 as co-borrower, from Walker & Dunlop, LLC for and on behalf of Fannie Mae,
the assignee of the Loan (together with its successors and assigns, the
“Lender”), and from time to time refinance the Loan. In furtherance of the
conduct of the purposes described herein, the Company shall possess and may
exercise all of the powers and privileges granted by the Act, and the Company is
hereby authorized to do any act, enter into any agreement, contract or other
instrument, and otherwise to engage in any activity and to do any action not
prohibited under the Act or other applicable law which is necessary, useful,
desirable or convenient to the conduct, promotion and attainment of the business
and purposes of the Company. In addition, the Company, or the Member on behalf
of the Company, may enter into and perform the Loan Documents and all documents,
agreements, certificates, or financing statements contemplated thereby or
related thereto, all without any further act, vote or approval of any other
Person notwithstanding any other provision of this Agreement, the Act or
applicable law, rule or regulation. The foregoing authorization shall not be
deemed a restriction on the powers of the Member to enter into other agreements
on behalf of the Company in accordance with this Agreement.

 

ARTICLE IV

[INTENTIONALLY OMITTED]

 

ARTICLE V

SUBORDINATION OF INDEMNIFICATION PROVISIONS

 

5.01         Notwithstanding any provision hereof to the contrary, any
indemnification claim against the Company arising under the Certificate of
Formation, this Agreement or the laws of the state of organization of the
Company shall be fully subordinate to any obligations of the Company arising
under the Mortgage or any other Loan Document, and shall only constitute a claim
against the Company to the extent of, and shall be paid by the Company in
monthly installments only from, the excess of net operating income of the
Company for any month over all amounts then due under the Mortgage and the other
Loan Documents.

 

ARTICLE VI

EFFECT OF BANKRUPTCY, DEATH OR INCOMPETENCY OF A MEMBER

 

6.01         The bankruptcy, death, dissolution, liquidation, termination or
adjudication of incompetency of a Member shall not cause the termination or
dissolution of the Company and the business of the Company shall continue. Upon
any such occurrence, the trustee, receiver, executor, administrator, committee,
guardian or conservator of such Member shall have all the rights of such Member
for the purpose of settling or managing its estate or property, subject to
satisfying conditions precedent to the admission of such assignee as a
substitute member. The transfer by such trustee, receiver, executor,
administrator, committee, guardian or conservator of any Membership Interest
shall be subject to all of the restrictions hereunder to which such transfer
would have been subject if such transfer had been made by such bankrupt,
deceased, dissolved, liquidated, terminated or incompetent Member. The foregoing
shall apply to the extent permitted by applicable law. Notwithstanding any other
provision of the Certificate of Formation or this Agreement, no Member or
Special Member of the Company shall have any right under Section 18-801(b) of
the Act to agree in writing to dissolve the Company upon the bankruptcy of a
Member or Special Member or the occurrence of any event that causes a Member or
Special Member of the Company to cease to be a member of the Company. The
existence of the Company as a separate legal entity shall continue until the
cancellation of its Certificate of Formation as provided in the Act.

 

4

 

  

ARTICLE VII

CONTRIBUTIONS TO THE COMPANY AND DISTRIBUTIONS

 

7.01         Member Capital Contributions. Upon execution of this Agreement, the
Member shall contribute as the Member’s initial Capital Contribution, $100 in
cash.

 

7.02         [Intentionally Left Blank]

 

7.03         Distributions and Allocations. All distributions of cash or other
property (except upon the Company’s dissolution, which shall be governed by the
applicable provisions of the Act and Article IX hereof) and all allocations of
income, profits, and loss shall be made 100% to the Member in accordance with
its Membership Interest. All amounts withheld pursuant to the Code or any
provisions of state or local tax law with respect to any payment or distribution
to the Member from the Company shall be treated as amounts distributed to the
Member pursuant to this Section 7.03. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not be required to make
a distribution to the Member on account of its interest in the Company if such
distribution would violate Section 18-607 of the Act or any other applicable
law.

ARTICLE VIII

ASSIGNMENTS; RESIGNATIONS

 

8.01         Assignment, Resignation and Admission Generally.

 

(a)          Assignments. Subject to the terms of the Loan Documents and this
Section 8.01(a), the Member may assign in whole or in part its Membership
Interest in the Company. If the Member transfers all of its Membership Interest
pursuant to this Section 8.01, the transferee shall be admitted to the Company
as a member of the Company upon its execution of an instrument signifying its
agreement to be bound by the terms and conditions of this Agreement, which
instrument may be a counterpart signature page to this Agreement. Such admission
shall be deemed effective immediately prior to the transfer and, immediately
following such admission, the transferor Member shall cease to be a member of
the Company. Notwithstanding anything in this Agreement to the contrary, any
successor to the Member by merger or consolidation in compliance with the Basic
Documents shall, without further act, be the Member hereunder, and such merger
or consolidation shall not constitute an assignment for purposes of this
Agreement and the Company shall continue without dissolution.

 

(b)          Resignation. So long as any obligation is outstanding under the
Loan, the Member may not resign, except as permitted under the Basic Documents.
If the Member is permitted to resign pursuant to this Section 8.01(b), an
additional member of the Company shall be admitted to the Company upon its
execution of an instrument signifying its agreement to be bound by the terms and
conditions of this Agreement, which instrument may be a counterpart signature
page to this Agreement. Such admission shall be deemed effective immediately
prior to the resignation and, immediately following such admission, the
resigning Member shall cease to be a member of the Company.

 

5

 

  

(c)          Admission of Additional Members. One or more additional members of
the Company may be admitted to the Company with the written consent of the
Member; provided, however, that, notwithstanding the foregoing, except as
otherwise provided in the Loan Documents, so long as any obligation remains
outstanding under the Loan, no additional member may be admitted to the Company
pursuant to this Section 8.01(c) unless approved by the Lender.

 

8.02         Absolute Prohibition. Notwithstanding any other provision in this
Article VIII, the Membership Interest of the Member, in whole or in part, or any
rights to distributions therefrom, shall not be sold, exchanged, conveyed,
transferred, pledged, hypothecated, subjected to a security interest, or
otherwise assigned or encumbered, if such action would result in a violation of
federal or state securities laws in the opinion of counsel for the Company.

 

8.03         Additional Requirements. In addition to all requirements imposed in
this Article VIII, any admission of a member or assignment of a Membership
Interest shall be subject to all restrictions relating thereto expressly imposed
by the Act.

 

8.04         Effect of Prohibited Action. Any assignment in violation of this
Article VIII shall be, to the fullest extent permitted by law, void and of no
force or effect whatsoever.

 

ARTICLE IX

DISSOLUTION AND TERMINATION

 

9.01         Dissolution. Subject to the other provisions of this Agreement, the
Company shall be dissolved upon the first to occur of the following: (a) the
termination of the legal existence of the last remaining member of the Company
or the occurrence of any other event which terminates the continued membership
of the last remaining member of the Company in the Company unless the Company is
continued without dissolution in a manner permitted by this Agreement or the
Act, or (b) the entry of a decree of judicial dissolution under Section 18-802
of the Act. Upon the occurrence of any event that causes the last remaining
member of the Company to cease to be a member of the Company or that causes the
Member to cease to be a member of the Company (other than upon continuation of
the Company without dissolution upon (i) an assignment by the Member of all of
its Membership Interest and the admission of the transferee pursuant to Section
8.01, or (ii) the resignation of the Member and the admission of an additional
member of the Company pursuant to Section 8.01), to the fullest extent permitted
by law, the personal representative of such member is hereby authorized to, and
shall, within 90 days after the occurrence of the event that terminated the
continued membership of such member in the Company, agree in writing (x) to
continue the Company and (y) to admit the personal representative or its nominee
or designee, as the case may be, as a substitute member of the Company,
effective as of the occurrence of the event that terminated the continued
membership of the last remaining member of the Company.

 

6

 

  

9.02         Liquidation. Upon the dissolution of the Company, it shall wind up
its affairs and distribute its assets in accordance with Section 9.04 below and
the Act by either or a combination of the following methods as the Member (or
the Person carrying out the liquidation) shall determine:

 

(a)          selling the Company’s assets and, after the satisfaction of Company
liabilities, distributing the net proceeds therefrom to the Member; and/or

 

(b)          subject to the satisfaction of Company liabilities, distributing
the Company’s assets to the Member in kind, with the Member accepting an
undivided interest in the Company’s assets in satisfaction of its Membership
Interest.

 

9.03         Orderly Liquidation. A reasonable time as determined by the Member
(or the Person carrying out the liquidation) shall be allowed for the orderly
liquidation of the assets of the Company and the discharge of liabilities to the
creditors so as to minimize any losses attendant upon dissolution.

 

9.04         Distributions. Upon dissolution, the Company’s assets (including
any cash on hand) shall be distributed in the following order and in accordance
with the following priorities: (a) first, to the satisfaction of the Loan; then
(b) second, to the satisfaction of the other debts and liabilities of the
Company (whether by payment or the making of reasonable provision for payment
thereof) and the expenses of liquidation, including a sales commission to the
selling agent, if any; then (c) third, to the Member. 9.05 Termination. The
Company shall terminate when (i) all of the assets of the Company, after payment
of or due provision for all debts, liabilities and obligations of the Company,
shall have been distributed to the Member in the manner provided for in this
Agreement, and (ii) the Certificate of Formation shall have been canceled in the
manner required by the Act. The existence of the Company as a separate legal
entity shall continue until cancellation of the Certificate of Formation as
provided in the Act.

 

ARTICLE X

MISCELLANEOUS PROVISIONS

 

10.01         Governing Law. This Agreement shall be construed, enforced, and
interpreted in accordance with the laws of the State of Delaware, without regard
to conflicts of law provisions and principles thereof.

 

7

 

  

10.02      Indemnity. The Company shall indemnify and hold harmless any person
who was or is a party to any proceeding, including any proceeding brought by a
member in the right of the Company or brought by or on behalf of any member of
the Company, by reason of the fact that he is or was an officer of the Company,
against any liability incurred by him in connection with such proceedings unless
he engaged in willful misconduct or knowing violation of the criminal law or any
federal or state securities laws. Furthermore, in any such proceedings brought
by or on behalf of the Company or bought by or on behalf of the members of the
Company, no officer shall be liable to the Company or its members for any
monetary damages with respect to any transaction, occurrence, course of conduct
or otherwise, except for liability resulting from such officer’s having engaged
in willful misconduct or a knowing violation of the criminal law or any federal
or state securities laws.

 

10.03     Integrated and Binding Agreement; Amendment. This Agreement contains
the entire understanding and agreement among the parties hereto with respect to
the subject matter hereof, and there are no other agreements, understandings,
representations or warranties among the parties hereto other than those set
forth herein. This Agreement may be amended only by written agreement of the
Member and only as provided in this Agreement. Notwithstanding any other
provision of this Agreement, the parties hereto agree that this Agreement
constitutes a legal, valid and binding agreement, and is enforceable against
each of them in accordance with its terms.

 

10.04      Construction. Whenever the singular number is used in this Agreement
and when required by the context, the same shall include the plural, and the
masculine gender shall include the feminine and neuter genders, and vice versa.

 

10.05      Headings. The headings in this Agreement are inserted for convenience
only and are in no way intended to describe, interpret, define, or limit the
scope, extent, or intent of this Agreement or any provision hereof.

 

10.06      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.

 

10.07      Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be invalid, illegal, or
unenforceable to any extent, the remainder of this Agreement and the application
thereof shall not be affected and shall be enforceable to the fullest extent
permitted by law.

 

10.08      Notices. All notices under this Agreement shall be in writing and
shall be given to the party entitled thereto by personal service or by mail,
posted to the address maintained by the Company for such person or at such other
address as he may specify in writing.

 

10.09       Rights and Remedies Cumulative; Waivers. The rights and remedies
provided by this Agreement are cumulative and the use of any one right or remedy
by any party shall not preclude or waive the right to use any or all other
remedies, and are given in addition to any other rights the parties may have by
law, statute, ordinance, or otherwise. The failure of any party to seek redress
for violation of or to insist upon the strict performance of any covenant or
condition of this Agreement shall not prevent a subsequent act, which would have
originally constituted a violation, from having the effect of an original
violation.

 

8

 

 

10.10      Heirs, Successors, and Assigns. Each and all of the covenants, terms,
provisions, and agreements herein contained shall be binding upon, and inure to
the benefit of, the parties hereto and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors, and
assigns.

 

10.11      Partition. Each Member agrees that the assets of the Company are not
and will not be suitable for partition. Accordingly, each Member hereby
irrevocably waives (to the fullest extent permitted by law) any and all rights
that he may have, or may obtain, to maintain any action for partition of any of
the assets of the Company.

 

10.12      Tax Status. It is the intention of the Member that the Company be a
disregarded entity for federal income tax purposes under Section 7701 of the
Code and the Treasury Regulations promulgated pursuant thereto.

 

10.13      Effective Date. Pursuant to Section 18-201(d) of the Act, this
Agreement shall be effective as of the time of the filing of the Certificate of
Formation with the Office of the Delaware Secretary of State.

 

ARTICLE XI

DEFINITIONS

 

In addition to any other defined terms herein, the following terms used in this
Agreement shall have the following meanings (unless otherwise expressly provided
herein):

 

(a) “Affiliate” shall mean any Person controlling or controlled by or under
common control with the Company, including, without limitation (i) any person
who has a familial relationship, by blood, marriage or otherwise with any Member
or employee of the Company, or any Affiliate thereof and (ii) any Person which
receives compensation for administrative, legal or accounting services from the
Company, or any of its Affiliates. For purposes of this definition, “control”
when used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

(b) “Bankruptcy” shall mean, with respect to any Person, if such Person (i)
makes an assignment for the benefit of creditors, (ii) files a voluntary
petition in bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has
entered against it an order for relief, in any bankruptcy or insolvency
proceedings, (iv) files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against it in any proceeding of this nature, (vi) seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator of the Person
or of all or any substantial part of its properties, or (vii) if 120 days after
the commencement of any proceeding against the Person seeking reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any
statute, law or regulation, if the proceeding has not been dismissed, or if
within 90 days after the appointment without such Person’s consent or
acquiescence of a trustee, receiver or liquidator of such Person or of all or
any substantial part of its properties, the appointment is not vacated or
stayed, or within 90 days after the expiration of any such stay, the appointment
is not vacated. The foregoing definition of “Bankruptcy” is intended to replace
and shall supersede and replace the definition of “Bankruptcy” set forth in
Sections 18-101(1) and 18-304 of the Act.

 

9

 

 

(c) “Basic Documents" shall mean collectively this Agreement, the Loan
Documents, the Property Management Agreement and all documents and certificates
contemplated thereby or delivered in connection therewith.

 

(d) “Capital Contribution” shall mean any contribution to the capital of the
Company by the Member in cash, property, or services, or a binding obligation to
contribute cash, property, or services, whenever made.

 

(e) “Certificate of Formation” shall mean the Certificate of Formation of the
Company, as amended and in force from time to time.

 

(f) “Closing Date” shall mean the date on which the Company acquires its
undivided tenant-in-common ownership interest in the Property.

 

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent superseding federal revenue laws and the
rules and regulations promulgated thereunder.

 

(h) “Company” shall mean BR FOX HILLS TIC-1, LLC.

 

(i) “Entity” shall mean any general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative, association or other entity.

(j) “Loan” is defined in Section 1.02.

 

(k) “Loan Documents” shall mean collectively the promissory note, the Mortgage,
any guaranty, assignment, indemnity agreement, escrow agreement, or the
functional equivalent of any of the aforementioned, and any and all other
documents evidencing or securing the Loan and any and all documents related
thereto.

 

(l) “Member” shall mean the Person identified in Article II hereof and includes
any Person admitted as an additional member or a substitute member of the
Company pursuant to the provisions of this Agreement, each in its capacity as a
member of the Company; provided, however, the term “Member” shall not include
the Special Member.

 

(m) “Membership Interest” shall mean the Member’s limited liability company
interest in the Company and the other rights and obligations with respect
thereto as set forth in this Agreement. The Membership Interest is set forth
beside the Member’s name in Article II of this Agreement.

 

(n) “Mortgage” shall mean that certain security instrument executed by the
Company in favor of the Lender pursuant to which the Company (and TIC-2) grants
a mortgage lien to Lender against the Property.

 

10

 

 

(o) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization, or government
or any agency or political subdivision thereof.

 

(p) “Property” is defined in Section 1.01.

 

(q) “Property Manager” shall mean Bluerock Property Management, LLC and its
successors and assigns.

 

(r) “Property Management Agreement” shall mean that certain management agreement
between the Company and TIC-2 and the Property Manager with respect to the
management of the Property.

 

(s) “Special Member” shall mean, upon such Person’s admission to the Company as
a member of the Company, each of the Persons bound by this Agreement as Special
Member in such Person’s capacity as a member of the Company. A Special Member
shall only have the rights and duties expressly set forth in this Agreement.

 

(t) “TIC-2” shall mean BR FOX HILLS TIC-2, LLC, a Delaware limited liability
company.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

11

 

 

The undersigned hereby agree, acknowledge, and certify that the foregoing
constitutes the sole and entire Limited Liability Company Agreement of the
Company.

 

MEMBER:   23Hundred, LLC,       a Delaware limited liability company            
    By:    /s/ Jordan Ruddy         Jordan Ruddy, Authorized Signatory          
  SPECIAL MEMBER:   Bluerock Asset Management LLC,       a Delaware limited
liability company                 By:   /s/ Jordan Ruddy         Jordan Ruddy,
Authorized Signatory  

 

12

 

 

